Citation Nr: 0326404	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-02 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for temporomandibular joint 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had a period of active duty for training from May 
25, 1994, to August 26, 1994, and active military service 
from January 1997 to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that a September 2002 rating decision denied 
entitlement to service connection for psychiatric disability, 
sinusitis, hematuria, chest pain, bilateral wrist disability 
and shin splints.  The veteran submitted a notice of 
disagreement in January 2003 as to the September 2002 rating 
decision.  Service connection for shin splints was thereafter 
recognized in an April 2003 rating decision, and the veteran 
was issued a statement of the case in April 2003 addressing 
the remaining issues considered in the September 2002 rating 
decision.  Since the issuance of the April 2003 statement of 
the case no further communication has been received from the 
veteran or his representative concerning the issues of 
entitlement to service connection for psychiatric disability, 
sinusitis, hematuria, chest pain or bilateral wrist 
disability.  The Board accordingly concludes that the veteran 
is currently seeking appellate review only with respect to 
the issue listed on the title page of this action.


FINDING OF FACT

The veteran has bilateral temporomandibular joint disability 
which originated in service.




CONCLUSION OF LAW

The veteran has bilateral temporomandibular joint disability 
that is the result of disease or injury incurred in or 
aggravated by active military duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Service dental records include a June 1998 entry indicating 
that the veteran required a hard night guard for bruxism.  A 
September 1998 entry records that the veteran was 
experiencing temporomandibular joint problems.  Service 
medical records include the report of a Medical Evaluation 
Board conducted in October 1998, which notes that the veteran 
had been diagnosed with temporomandibular joint syndrome; 
examination of his mouth in October 1998 was negative for any 
identified abnormalities.

Through a VA Form 21-526, Veteran's Application for 
Compensation or Pension, filed with VA in January 1999, the 
veteran requested service connection for a temporomandibular 
joint disorder.

On file are private and VA treatment records for May 1999 to 
December 2002, which show that the veteran presented in 
January and February 2000 with complaints of jaw pain and 
clicking that he first noticed in service; he also reported 
that his jaws locked when opened.  Physical examination 
disclosed the presence of bilateral facial pain, as well as 
crepitus around both temporomandibular joints with deviation; 
the mandible was protrusive and hyperplastic.  Magnetic 
Resonance Imaging studies of the face demonstrated the 
presence of internal derangement of both temporomandibular 
joints.  The records show that the veteran thereafter 
underwent surgery in April 2000 on his jaw to alleviate his 
symptoms and restore his jaw function.

As indicated above, service dental records show that the 
veteran reported experiencing problems with his 
temporomandibular joint in service, and the report of the 
Medical Evaluation Board indicates that the veteran was 
diagnosed at some point in service with temporomandibular 
joint syndrome.  Although examination of the veteran's mouth 
in connection with the Medical Evaluation Board was negative 
for any complaints, finding or diagnosis of temporomandibular 
joint dysfunction, the veteran nevertheless filed his current 
claim for such disability even before his discharge from 
service, and post-service medical records within one year of 
his discharge demonstrate the presence of internal 
derangement of the temporomandibular joint.  

While there is no medical opinion of record specifically 
linking the veteran's current temporomandibular joint 
disability to his period of service, the Board finds, in 
light of his treatment for temporomandibular joint problems 
in service, his implied assertion in his January 1999 claim 
that he still experienced jaw problems, and the medical 
records documenting derangement of the temporomandibular 
joint within several months of discharge severe enough to 
warrant surgical intervention, that the evidence supporting 
the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection is in order for 
temporomandibular joint disability.  38 U.S.C.A. § 5107 (West 
2002) 

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R  §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)), which became effective during the pendency of this 
appeal.

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by the letter to 
the veteran notifying him of the March 1999 rating decision, 
by the August 1999 statement of the case, and by an August 
2001 letter to the veteran which advised him of the 
information and evidence needed to substantiate his claim, 
and which advised him of the respective responsibilities of 
him and VA in obtaining evidence in connection with the 
claim.  See Quartuccio v. Principi , 16 Vet. App. 183 (2002).  
Moreover, the record reflects that VA's duty to assist the 
veteran in the instant claim has been fulfilled.  In any 
event, in light of the disposition of the veteran's claim, 
the Board finds that further delay of the appellate process 
for the purpose of addressing any lingering duties required 
by the VCAA or by the implementing regulations is not 
warranted. 


ORDER

Entitlement to service connection for bilateral 
temporomandibular joint disability is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



